       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 1 of 28




                                                                                      April 2, 2020


Sixty-Seventh Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our sixty-seventh status report on the Negotiated Settlement Agreement (NSA) in the case
of Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
The global COVID-19 crisis has profoundly changed our world and the ways we live. Like all
law enforcement agencies, OPD is learning to adapt to many new challenges brought on by the
pandemic – while continuing to provide fair, just, and equitable police services to all Oakland
residents. As the Monitoring Team, we are maintaining our role as the “eyes and ears” of the
Court; and continuing to provide technical assistance to help OPD achieve and sustain
compliance with the NSA.
This report covers our site visits of January 28-29 and February 25-26, 2020; and describes our
recent assessments of NSA Tasks 5, 20, 24, 25, and 41. Following the Court’s Order of May 21,
2015, we devote special attention to the most problematic component parts of the NSA Tasks
that are not yet in full or sustained compliance; and discuss in our status reports the most current
information regarding the Department’s progress with the NSA and its efforts at making the
reforms sustainable.
Since we published our last status report, Mayor Schaaf, on February 20, 2020 joined the City’s
Police Commission in terminating the Chief. The Police Commission was established by a 2016
ballot measure to oversee OPD’s policies and procedures. There are currently efforts within the
City to push for a new ballot measure to bolster the Commission’s resources and independence.


Providing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance in additional areas, especially those
that relate to the remaining non-compliant Tasks or areas identified by the Department.
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 2 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 2 of 28


We recently provided technical assistance to OPD officials in the areas of IAD investigation
quality (Task 5); use of force investigations (Tasks 24 and 25); stop data and related issues (Task
34); risk management and the ongoing maintenance issues and development of Vision (Task 41);
and several Department policies and procedures, including policies related to officer discipline,
use of force, probationers and parolees, handcuffing, the use of armored vehicles, and the use of
electronic control weapons.


Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) staff to identify areas that it should audit or review – and to help design
approaches to these audits that are not cumbersome, so as to ensure sustainability. We review
OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
compliance with NSA requirements.




                                   Focused Task Assessments


Task 5: Complaint Procedures for IAD
Requirements:
        1.       On or before December 1, 2003, OPD shall develop a policy so that, OPD
                 personnel who become aware that a citizen wishes to file a complaint shall bring
                 such citizen immediately, or as soon as circumstances permit, to a supervisor or
                 IAD or summon a supervisor to the scene. If there is a delay of greater than three
                 (3) hours, the reason for such delay shall be documented by the person receiving
                 the complaint. In the event that such a complainant refuses to travel to a
                 supervisor or to wait for one, the member/employee involved shall make all
                 reasonable attempts to obtain identification, including address and phone
                 number, as well as a description of the allegedly wrongful conduct and offending
                 personnel, from the complainant and any witnesses. This information, as well as
                 a description of the complaint, shall immediately, or as soon as circumstances
                 permit, be documented on a Complaint Form and submitted to the immediate
                 supervisor or, in his/her absence, the appropriate Area Commander, and shall be
                 treated as a complaint. The supervisor or appropriate Area Commander notified
                 of the complaint shall ensure the Communications Division is notified and
                 forward any pertinent documents to the IAD.
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 3 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 3 of 28


        2.       An on-duty supervisor shall respond to take a complaint received from a jail
                 inmate taken into custody by OPD, who wishes to make a complaint of Class I
                 misconduct contemporaneous with the arrest. The supervisor shall ensure the
                 Communications Division is notified and forward any pertinent documents to the
                 IAD. All other misconduct complaints by a jail inmate shall be handled in the
                 same manner as other civilian complaints.
        3.       In each complaint investigation, OPD shall consider all relevant evidence,
                 including circumstantial, direct and physical evidence, and make credibility
                 determinations, if feasible. OPD shall make efforts to resolve, by reference to
                 physical evidence, and/or use of follow-up interviews and other objective
                 indicators, inconsistent statements among witnesses.
        4.       OPD shall develop provisions for the permanent retention of all notes, generated
                 and/or received by OPD personnel in the case file.
        5.       OPD shall resolve each allegation in a complaint investigation using the
                 “preponderance of the evidence” standard. Each allegation shall be resolved by
                 making one of the following dispositions: Unfounded, Sustained, Exonerated, Not
                 Sustained, or Administrative Closure. The Department shall use the following
                 criteria for determining the appropriate disposition:
                 a.      Unfounded: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did not occur. This finding shall also apply when
                         individuals named in the complaint were not involved in the alleged act.
                 b.      Sustained: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur and was in violation of law and/or
                         Oakland Police Department rules, regulations, or policies.
                 c.      Exonerated: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur, but was in accord with law and with
                         all Oakland Police Department rules, regulations, or policies.
                 d.      Not Sustained: The investigation did not disclose sufficient evidence to
                         determine whether or not the alleged conduct occurred.
                 e.      Administrative Closure: The investigation indicates a service complaint,
                         not involving an MOR violation, was resolved without conducting an
                         internal investigation; OR
                 f.      To conclude an internal investigation when it has been determined that the
                         investigation cannot proceed to a normal investigative conclusion due to
                         circumstances to include but not limited to the following:
                         1)       Complainant wishes to withdraw the complaint and the IAD
                                  Commander has determined there is no further reason to continue
                                  the investigation and to ensure Departmental policy and procedure
                                  has been followed;
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 4 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 4 of 28


                         2)       Complaint lacks specificity and complainant refuses or is unable to
                                  provide further clarification necessary to investigate the
                                  complaint;
                         3)       Subject not employed by OPD at the time of the incident; or
                         4)       If the subject is no longer employed by OPD, the IAD Commander
                                  shall determine whether an internal investigation shall be
                                  conducted.
                         5)       Complainant fails to articulate an act or failure to act, that, if true,
                                  would be an MOR violation; or
                         6)       Complaints limited to California Vehicle Code citations and
                                  resulting tows, where there is no allegation of misconduct, shall be
                                  referred to the appropriate competent authorities (i.e., Traffic
                                  Court and Tow Hearing Officer).
                 g.      Administrative Closures shall be approved by the IAD Commander and
                         entered in the IAD Complaint Database.
        6.       The disposition category of “Filed” is hereby redefined and shall be included
                 under Administrative Dispositions as follows:
                 a.      An investigation that cannot be presently completed. A filed investigation
                         is not a final disposition, but an indication that a case is pending further
                         developments that will allow completion of the investigation.
                 b.      The IAD Commander shall review all filed cases quarterly to determine
                         whether the conditions that prevented investigation and final disposition
                         have changed and may direct the closure or continuation of the
                         investigation.
        7.       Any member or employee who is a subject of an internal investigation, as well as
                 any other member or employee on the scene of an incident at which misconduct
                 has been alleged by a complainant, shall be interviewed and a recorded statement
                 taken. However, investigators, with the approval of an IAD Commander, are not
                 required to interview and/or take a recorded statement from a member or
                 employee who is the subject of a complaint or was on the scene of the incident
                 when additional information, beyond that already provided by the existing set of
                 facts and/or documentation, is not necessary to reach appropriate findings and
                 conclusions.
(Negotiated Settlement Agreement III. E.)
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 5 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 5 of 28


Relevant Policy:
There are six Departmental policies that incorporate the requirements of Task 5: Department
General Order M-03, Complaints Against Department Personnel and Procedures (published
December 6, 2005 and revised most recently on August 22, 2013); Communications Division
Policy & Procedures C-02, Receiving and Logging Complaints Against Personnel and Use of
Force Incidents (published April 6, 2007); Training Bulletin V-T.1, Internal Investigation
Procedure Manual (published June 1, 2006); Special Order 8270, Booking of Prisoners at the
Glenn E. Dyer Detention Facility (published June 24, 2005); Special Order 8565, Complaints
Against Department Personnel (published May 11, 2007); and IAD Policy & Procedures 05-02,
IAD Investigation Process (published December 6, 2005). In addition, NSA stipulations issued
on December 12, 2005 and March 13, 2007 incorporate the requirements of this Task.


Commentary:
This is a special Task 5 Review. As indicated in our sixty-second status report (issued July 1,
2019), our review of Task 2 found that the majority of IAD cases were not in compliance with
the investigative timelines required by the NSA and OPD policy. Specifically, we noted that of
the 14 Class I cases we reviewed, only four, or 29%, were in compliance with established
timelines. Of the 30 Class II cases we reviewed, only seven, or 23%, were in compliance with
established timelines.
OPD implemented a plan to address this backlog. A key element of this plan, as highlighted in
the Joint CMC Statement filed August 14, 2019, involved training and assigning additional
experienced supervisors to review the backlogged investigations. During the Case Management
Conference held on August 21, 2019, the then-commanding officer of IAD provided an overview
of the plan to the Court, and declared that the backlog had been addressed. The Court expressed
its concern that these cases be investigated with “the same rigor and appropriateness” applied to
any other investigation, and asked the Monitoring Team concern to review some of these cases to
ascertain if that was the case. This constitutes our review.
OPD identified 136 cases which the Department believed comprised the backlog, and which
were subject to the review of the specially trained investigators (supervisors assigned outside of
IAD) or experienced IAD investigators. From this list, we selected a random sample of 30 cases
– 25 reviewed by non-IAD supervisors and five reviewed by IAD investigators.1
As a reminder, Task 5 consists of several subtasks, briefly described below. Based on OPD’s
compliance history with many of the subtasks, not all are being actively monitored at this time.
Tasks 5.1, 5.2, 5.3, 5.4, 5.5, 5.6 and 5.12 were not reviewed for this special assessment, other
than mentioned in their descriptions below.
Task 5.1 requires that when a citizen wishes to file a complaint, the citizen is brought to a
supervisor or IAD, or a supervisor is summoned to the scene. Task 5.2 requires that if there is a
delay of greater than three hours in supervisory response, the reason for the delay must be


1 All IAD cases, regardless of their origin, require the review and sign-off of the IAD commanding officer, as well
as one of his lieutenants. This final review is in addition to the reviews described above.
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 6 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 6 of 28


documented. Task 5.3 requires that where a complainant refuses to travel to a supervisor, or
wait for one, personnel make all reasonable attempts to obtain specific information to assist in
investigating the complaint. Task 5.4 requires that specific information be documented on a
complaint form and submitted to the immediate supervisor or, in his/her absence, the appropriate
Area Commander. Task 5.5 requires that the supervisor or Area Commander notify
Communications and forward any pertinent documents to IAD.
To assess compliance with Tasks 5.1 through 5.5, we reviewed the Daily Incident Logs (DILs)
prepared by the Communications Division and forwarded to IAD each business day. The DIL
form has been modified several times during our tenure to elicit “forced responses” that gather
all of the information required to evaluate compliance with these Tasks. These modifications
have significantly enhanced OPD’s ability to document compliance by properly filling out and
distributing the logs, and compliance rates with these subtasks have been near 100% for several
years. Consequently, we no longer actively assess OPD’s compliance with these subtasks, but
we continue to receive both the DILs and Daily Complaint Referral Logs (used to document
when Information Business Cards [IBCs] are provided to citizens in lieu of a complaint forms).
We spot-check these forms regularly to verify that the quality of their completion has not
diminished. OPD remains in compliance with Tasks 5.1 through and including Task 5.5.
Task 5.6 requires that an on-duty supervisor respond to take a complaint received from a jail
inmate taken into custody by OPD, who wishes to make a complaint of Class I misconduct
contemporaneous with the arrest of the inmate. This subtask has not been actively monitored
since December 2014, though because of our sampling process we have reviewed cases
applicable to this requirement in recent reports.
Task 5.12 requires that the Watch Commander ensure that any complaints that are applicable to
Task 5.6 are delivered to and logged with IAD. Under current policy, the Communications
Division must record on the DILs complaints that are received and/or handled by on-duty
supervisors, and the DILs is forwarded daily to IAD.
OPD remains in compliance with Tasks 5.6 and 5.12.
Task 5.15 through Task 5.19, and Task 5.21, collectively address the quality of completed IAD
investigations, and therefore remain the subject of our focused Task assessments. To assess
compliance with these Tasks, we reviewed 30 IAD cases from the backlog list that were
approved between May and August 2019. This sample consisted mainly of Division-level cases
(DLIs), as they constituted the overwhelming majority of the backlogged cases. It also included
cases that were resolved via formal investigation and investigations that were resolved via
summary finding. As is our practice, if we had questions pertaining to a case, we consulted with
the commanding officer of IAD before making our final determination.
Together, Tasks 5.15 and Task 5.16 require that OPD: gathers all relevant evidence; conducts
follow-up interviews where warranted; adequately considers the evidence gathered; makes
credibility assessments where feasible; and resolves inconsistent statements.
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 7 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 7 of 28


In all of the cases we reviewed, we believe that OPD gathered all relevant evidence available.
As we often find, in many of the cases, video and/or audio recordings proved to be a significant
factor in allowing OPD to reach an appropriate conclusion. In two cases, we do not believe
investigators adequately considered the evidence at hand. In both of these cases, we disagreed
with the findings.
Investigators conducted follow-up interviews to seek clarification or resolve inconsistencies in
five of the 30 cases we reviewed. In two cases, the complainants were interviewed twice; in one
case, the complainant and two witnesses were each interviewed twice; in one case, the
complainant was interviewed four times and a witness three times; and in the remaining case,
one subject officer was interviewed twice.
OPD made credibility assessments for all involved parties in 14 of the 30 cases. Fourteen cases
were approved for summary finding; and per policy, investigators are not required to assess the
credibility of the involved officers and civilians in these instances. Two other cases were closed
via administrative closure, which similarly do not require credibility assessments.
In 10 cases, complainants and/or witnesses were deemed not credible. While this appears to be a
high number, it is not concerning given the large number of cases closed via summary finding.
(Summary findings are investigations in which the Department believes a proper conclusion can
be determined based on a review of existing documentation with limited or no additional
interviews and follow-up.) In eight summary finding cases, complainants and/or witnesses were
deemed not credible based on their statements conflicting with body-worn camera recordings.
We agreed with all but one of these credibility assessments, based on PDRD videos and other
available evidence. In the one case where we disagreed with the not credible determination, we
also disagreed with the findings.
In 22 of the 30 cases we reviewed, OPD successfully resolved inconsistent statements. In 17 of
the cases, PDRD recordings were available and assisted in the determination. In two other cases,
recorded calls to the Communications Division assisted OPD in coming to a definitive
conclusion. Six cases resulted in at least one finding of not sustained. Not sustained is an
acceptable finding, and by definition, it implies that inconsistencies were not resolved despite
investigative efforts.
Task 5.17 requires that OPD permanently retain all notes generated and/or received by OPD
personnel in the case file. OPD personnel document that all investigative notes are contained
within a particular file by completing an Investigative Notes Declaration Form. OPD has a
sustained history of 100% compliance with this subtask. During this reporting period, the form
was again properly completed in all of the cases we reviewed, although we did note that one file
was missing a memo which was critical to the final determination. The IAD commanding officer
located and provided the memo for our review.
Task 5.18 requires that OPD resolve each allegation in a complaint investigation using the
preponderance of the evidence standard. Task 5.19 requires that each allegation of a complaint
is identified and resolved with one of the following dispositions: unfounded; sustained;
exonerated; not sustained; or administrative closure. Our sample of 30 cases contained 114
allegations that received dispositions as follows: 52 exonerated; 29 unfounded; five not
sustained; 10 sustained; and 18 administratively closed.
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 8 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 8 of 28


We disagreed with the findings in three of the cases we reviewed. One case, conducted via
Division-level investigation, stemmed from a parole search conducted by a Task Force which
included members of OPD. In this case, some findings were reached; but the final determination
was administrative closure. An entry in the chronological log indicated that “…all involved
OPD members where [sic] assisting another agency conduct an operation and the allegations of
misconduct were not directed at any action of an OPD member.” Yet this is not borne out by the
Report of Investigation submitted with the case.
In another case, officers effected a citizen’s arrest on the complainant; and he complained that
the arrest was improper and based on a substandard investigation. The investigator sustained the
substandard investigation allegation, finding that had the officer conducted a proper preliminary
investigation, it would have showed that the citizen’s arrest was unwarranted. But the
investigator inexplicably exonerated the arrest because the other party requested it, even though
the investigator concluded that the officer was dutybound to conduct a more thorough
investigation which would have refuted the other party’s claims.
In the third case, officers towed a broken-down vehicle which was blocking a traffic lane. The
complainant – the vehicle’s owner – was upset that her vehicle was being towed and ignored
repeated requests to stay away from the vehicle while it was being attended to by the tow truck
operator. The officers ended up forcibly restraining her, face-down, on the hood of a nearby
parked car and handcuffing her. In her complaint, she alleged that the officers “slammed her
head” against the parked car. There is one body-worn camera (BWC) video of the force. (One
officer’s BWC was dislodged and only recorded sound of the incident at the crucial point.) The
investigator investigated the “slamming” claim literally, and deemed that it did not occur
(unfounded finding). Yet the BWC does not capture the complainant’s head for the entire
duration of the force, so the most appropriate finding is not sustained if the slamming of the head
is the investigator’s focus. More importantly, the investigator should have investigated the
merits of the force in general, rather than keying in on the slamming allegation and attempting to
refute it. Force was used to overcome the complainant’s resistance while she was being
handcuffed. She was forcibly placed face down on the hood of a parked car, clearly against her
will and again to overcome her resistance. The complainant’s description of the encounter is not
unreasonable from her perspective. Both the complainant and a witness were determined to be
not credible, also because they both indicate she was “slammed.” We disagree with this
determination.
Task 5.20 requires that the IAD Commander review all “filed” cases quarterly to determine
whether the conditions that prevented investigation and final disposition have changed. A filed
case is defined as an investigation that cannot be presently completed and is pending further
developments that will allow completion of the investigation; filed is not a final disposition.
Traditionally, as part of our review of this Task, we also reviewed cases that are tolling. OPD
defines a tolled case as an administrative investigation that has been held in abeyance in
accordance with one of the provisions of Government Code Section 3304. While we are no
longer actively assessing this subtask, we note that filed and tolling cases are reviewed with the
Acting Chief or his designee during the weekly IAD meetings and are listed by case number on
the printed meeting agendas. We receive and review these agendas regularly, and a Monitoring
Team member often attends these meetings. Additionally, we regularly receive a weekly report
        Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 9 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 9 of 28


listing all tolled cases and all cases approaching their 3304 dates. If we have questions regarding
any of the cases in the report, the IAD Commander answers them promptly.
Task 5.21 requires that any member or employee who is a subject of an internal investigation, as
well as any other member or employee on the scene of an incident at which misconduct has been
alleged by a complainant, shall be interviewed and a recorded statement taken. However, with
the approval of the IAD Commander or his designee, investigators are not required to interview
and/or take a recorded statement in all cases. For example, interviews are not needed from a
member or employee who is the subject of a complaint, or who was on the scene of the incident
when additional information – beyond that already provided by the existing set of facts and/or
documentation – is not necessary to reach appropriate findings and conclusions. Fourteen of the
30 cases we reviewed were resolved via summary finding, and all were appropriately approved
for such closure. In all but one of these cases, the availability of video and/or audio recordings
was the primary reason interviews were unnecessary. We do not believe one of the summary
findings we reviewed was appropriate for such closure. A complainant indicated that he was not
notified that his stolen vehicle was recovered by OPD, and only learned of it after he incurred
substantial storage fees. A Police Services Technician (PST) indicated in a report that he
attempted to call the complainant when the vehicle was recovered, but he did not receive an
answer and could not leave a voicemail. There is no independent record of this attempt, such as
a recording or a phone record (the latter would possibly have been available had the case been
investigated in a timelier manner). We are left with conflicting claims by the complainant and
the PST, and so consequently the PST should have been interviewed.
Nearly 50% of the cases in our sample were handled via summary finding. That appears to
indicate that the backlog was more a function of a management issue than one of a workload
issue. Summary findings are meant to streamline and fast-track investigations to closure when
there is clear and convincing evidence to either refute the allegations or exonerate the
employees’ actions. (Summary findings cannot be used if the findings will be either sustained or
not sustained; these require full investigations.) If these cases were properly monitored and
managed, their nature is such that they could have been closed quickly and efficiently. However,
in most of the cases we reviewed, including these summary findings, we noted long periods of
inactivity in the chronological logs – where no work was being completed. As a consequence,
they became overdue and ultimately were designated as backlogged cases, subject to OPD’s plan
to clear them.
That said, the majority of the cases in our review were properly investigated and closed, as OPD
asserted in the aforementioned status conference. As is our practice, we will discuss the cases
we believe were lacking during our upcoming site visit.
 Task 5 compliance status                 Deferred, based on our general concerns, and the
                                          findings of our forthcoming analysis of the
                                          Department’s investigation of the officer-involved
                                          shooting of March 11, 2018.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 10 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 10 of 28



Task 20: Span of Control
Requirements:
On or before August 14, 2003, OPD shall develop and implement a policy to ensure appropriate
supervision of its Area Command Field Teams. The policy shall provide that:
        1.       Under normal conditions, OPD shall assign one primary sergeant to each Area
                 Command Field Team, and, in general, (with certain exceptions) that supervisor’s
                 span of control shall not exceed eight (8) members.
        2.       During day-to-day operations, in the absence of the primary supervisor (e.g., due
                 to sickness, vacation, compensatory time off, schools, and other leaves), the
                 appropriate Area Commander shall determine, based on Department policy and
                 operational needs, whether or not to backfill for the absence of the sergeant on
                 leave.
        3.       If a special operation, (e.g., Beat Feet, Special Traffic Offenders Program
                 (STOP), etc.) requires more than eight (8) members, the appropriate Area
                 Commander shall determine the reasonable span of control for the supervisor.
        4.       If long-term backfill requires the loan or transfer of a supervisor from another
                 unit, the Chief of Police and/or the Deputy Chief of Police shall make that
                 decision.
(Negotiated Settlement Agreement IV. C.)


Relevant Policy:
Three Departmental policies incorporate the requirements of Task 20: Departmental General
Order A-19, Supervisory Span of Control, issued on July 26, 2006; Departmental General Order
D-13, Assignment to Acting Higher Rank or Classification, issued on June 17, 1999; and
Departmental General Order D-13.1, Assignment to Acting Sergeant of Police, issued on May 14,
2014. (The publication of DGO D-13.1 cancelled Special Order 8435, which previously
governed the selection process of acting sergeants.)


Commentary:
To assess these requirements for this report, we reviewed spreadsheets prepared by the
Department for July, August, and September 2019 that, by date, note which type of sergeant
supervised each applicable squad – a primary sergeant, relief sergeant, acting sergeant, other
sergeant (one working overtime), or none. (The Department refers to unsupervised squads as
“open.”) We calculated per squad the compliance percentages for this subtask during this time
period. Each of the 49 applicable squads were in compliance – that is, all applicable squads
during this time period were supervised by either a primary, relief, or other/overtime sergeant for
at least 85% of their working shifts. We also found that none of the applicable squads exceeded
the required 1:8 supervisor to officer ratio at least 90% of their working shifts.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 11 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 11 of 28


OPD continues to be in compliance with these requirements. The Department has
institutionalized the practices of tracking how each squad is supervised each day; planning, when
possible, for expected absences; and considering how to fill in for personnel who are absent
unexpectedly.
 Task 20 compliance status                In compliance




Overview of Our Assessments of Tasks 24 and 25
OPD had been in compliance with Tasks 24 and 25 since 2015, and we were not actively
reviewing these Tasks. On November 27, 2018, as a result of concerns that we brought forward
regarding the identification, potential underreporting, and investigation of uses of force, the
Court reactivated Tasks 24 and 25.
For purposes of this report, we reviewed 47 Level 3 and Level 4 use of force (UOF) reports that
were completed by OPD personnel during June and July 2019 to assess compliance with Tasks
24 and 25. We reviewed all incidents that involved at least one Level 3 use of force (10), and a
sample of Level 4 uses of force (37). We also reviewed one Level 1 and five Level 2 uses of
force, for which an Executive Force Review Board (EFRB) or Force Review Board (FRB) was
held between January and March of 2020. Our review of the Level 1 and Level 2 uses of force
here includes only an assessment of the field investigation. (Any identified concerns and final
outcomes identified in Force Review Boards [FRBs] and Executive Force Review Boards
[EFRBs] that we discuss as part of our regular assessments of Tasks 26 and 30.)
Since we resumed these reviews following the Court’s reactivation of these Tasks, we have
provided detailed feedback on the force investigations to OPD during each of our site visits. In
cases where we have had questions or concerns, OPD personnel have been responsive and
provided follow-up where necessary. In some cases, OPD has provided additional information
or documentation that supports its actions, and we have concurred with the Department’s
assessments. In others, we have identified concerns that had not been identified or addressed by
OPD supervisors who conducted the UOF investigation, or command personnel who reviewed
the investigation. In these cases, OPD command staff have directed additional review or
investigation or the entry of a Supervisory Note File (SNF); or initiated an internal affairs
investigation. Many of the concerns we have noted in our reviews and discussions with OPD
were also identified in OIG’s global use of force audit, conducted in 2019.
In late 2018, OPD employees received training on the requirements for use of force reporting
related to the pointing of weapons. In April 2019, OPD issued an Information Bulletin that
provided clarification and direction regarding the documentation of use of force. The content of
this bulletin included many of the concerns we had identified with the proper reporting of force.
In June of 2019, the then-Chief issued a directive via email that specifically addressed boilerplate
language in use of force reports; and in November 2019, she followed up with an additional
email to address the use of generic or boilerplate language in the administrative section of
Department reports. In December 2019, OPD began delivering the training developed to address
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 12 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 12 of 28


deficiencies found in UOF documentation based on OIG’s global use of force audit. The
Department published a revised use of force policy in February which expanded and clarified the
reporting of uses of force and added an additional Level 4 type of force.
This status report covers UOF reports completed by OPD in June and July 2019 – that is, before
the majority of the interventions noted above occurred. We are hopeful that the actions now
being taken by OPD will reduce future deficiencies in the reporting of force.
In our review of the 47 Level 3 and Level 4 use of force reports completed in June and July
2019, we identified one incident where we believe the reported use of force may not have been
appropriate and where a possible second use of force was not reported. We have discussed this
case with OPD, which has committed to conduct additional follow-up. Details of the Level 1
and Level 2 UOFs and our findings are included in our regular assessments of FRBs in Task 26
and EFRBs in Task 30.
In the Level 3 and Level 4 UOFs we reviewed, there were 99 uses of force against 54 different
persons. In some cases, multiple officers used force on a single person; and in others, force was
used on multiple persons, either by a single officer or multiple officers.
The total breakdown for the force used on the 54 persons is as follows: African American, 61%;
Latino, 24%; White, 6%; and Asian or Other, 9%. The percentage of force incidents involving
African Americans increased by 9%, and force incidents involving Whites decreased 8% from
what we found in our last review, documented in our sixty-fifth status report. We note that one
incident alone, involving the use of force by three officers on four African Americans during a
high risk stop of a suspect vehicle in an armed robbery resulted in 12 uses of force. This incident
may, at least in part, account for the increase in UOFs involving African Americans for this
review period.
Officers engaged in a Level 4 - Type 22 UOF only, pointing of a weapon, 63 times at a total of
33 persons. We noted in our reviews for this report that there were again incidents that involved
multiple suspects or prolonged incidents that resulted in numerous OPD personnel being
involved in the pointing of weapons. In these 63 instances of force on 33 persons, the
breakdown is as follows: African American, 55%; Latino, 27%; White, 3%; and Asian or Other,
15%. This is fairly consistent with the percentages reported in our sixty-third and sixty-fifth
status reports for both African Americans and Latinos.
In the 47 Level 3 and 4 incidents we reviewed, 41 persons on whom force was used were
arrested or criminally charged for felony or misdemeanor violations. The remaining seven
involved mental health holds, inability to establish criminal conduct, subjects who escaped,
victims who did not want to prosecute, or subjects determined not to be a suspect after the
investigation was conducted. In two of the incidents reviewed, a person claimed a minor injury,
but neither required treatment at a hospital. Four other persons were transported to a medical
facility for the removal of a Taser probe, or solely to obtain a medical clearance.
In our assessment of Task 25.3 in our sixty-fifth status report, we continued to identify numerous
incidents where we believed that additional verbal communications and explanation with persons
who were contacted might have resulted in a reduction in the need to use physical force, and
incidents where OPD failed to identify themselves as police officers when contacting subjects.
During our assessments for this report, we found that, with few exceptions, where appropriate
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 13 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 13 of 28


and there was time to do so, OPD officers made attempts at verbal communications and
explanations prior to utilizing force options. We continued to note, however, that there are still
numerous instances where OPD officers do not identify themselves as police officers when
contacting subjects, even when there is time to do so. (We do not include those contacts where it
should be obvious to the subject that s/he is dealing with an OPD officer.) We have discussed
these concerns with OPD, and we will continue to monitor these types of instances; as is our
practice during our monthly site visits, we continue to provide input to the Department on our
observations.
During our review of the 47 Level 3 and 4 use of force incidents, we again noted several
instances where it took multiple officers to control and secure combative persons. In three of
these instances, only a single officer who used an identified weaponless defense technique (leg
sweep, arm bar, etc.) to overcome resistance was identified as having used force. The officers
who assisted in controlling the subject were listed only as witnesses. Special Order 9196, a
revision to the UOF reporting requirements, went into effect in February of 2020 and clarifies
what constitutes a “reportable use of force” and provides clearer direction on the reporting of use
of force. Special Order 9196 also added a new force type: Type 32. A Type 32 use of force
includes: overcoming resistance of a person during an arrest or detention; or defending oneself or
another from combative action by another person. Type 32 is intended to address any use of
force not already covered in Types 1-31. While we expected an increase in force reporting after
Special Order 9196 was issued, the immediate and significant spike in the numbers was much
greater than anticipated and appears to be primarily related to the new Type 32, as shown in the
increase from 167 Level 4 UOFs in 2019 to 618 during the same time period in 2020. We agreed
with OPD’s assessment that further review of the force policy was needed due to this
unanticipated increase; and Special Order 9202 was issued, that at least temporarily, removes the
Type 32 from the category of a Level 4 reportable use of force. However, alternative means for
counting these uses of force have been implemented until more permanent solutions can be
identified. We will continue to work with OPD to find a long-term solution to address the
reporting of this type of force.
We continue to note in our reviews that officers use the administrative sections of their reports to
document whether force was used, if force was observed, and if their PDRDs were activated.
Again, we found that this administrative section is sometimes inaccurate and does not reflect
what occurred, even when the narrative for the reports may reflect accurate information.
Officers continue to indicate that their PDRDs were activated in the administrative section, but
have failed, in some cases, to document that the PDRD had been activated late, or in some cases
had malfunctioned. Using this “boilerplate” or “pat” language in the administrative section
raises concerns about both the accuracy of reporting and the quality of supervisory reviews
conducted. As we noted in our sixty-third and sixty-fifth status reports, these kinds of reporting
deficiencies should not be occurring at this late stage of the NSA process. OPD has addressed
the concerns we have identified with the accuracy of reporting and boilerplate language with
written directives to their personnel. We will continue to discuss these kinds of cases with OPD
during upcoming site visits.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 14 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 14 of 28


In 16 of the 47 investigations we reviewed, one or more officers either failed to activate their
PDRDs or activated them late, the large majority being late activations. This is an increase in
deficiencies from what we noted in our sixty-fifth status report – and remains particularly
concerning considering the years that OPD has been using this technology. In six of the 16
instances, an OPD supervisor identified the PDRD issue and documented the deficiency in a
Supervisory Note File (SNF). In all but one of these six, the supervisor also noted whether the
officer had a pattern of failing to activate the PDRD, prior to issuing the SNF. In 10 incidents,
we believe that PDRDs were either not activated, or activated late, and the concern was not
identified or addressed by OPD. We shared the incidents discovered in the June 2019 reviews
with OPD during a recent phone conference. They are conducting further review of these and
will provide their response during a future site visit. Those incidents identified in our July 2019
reviews will also be discussed with OPD during a future site visit, and follow-up will be
requested. While we continue to support OPD’s use of SNFs to address some concerns –
including failure to activate the PDRD, use of profanity, or proper use of tactics – these
deficiencies must be identified and properly addressed.
The use of force analysis we conducted last year established the underreporting of Level 4 uses
of force where an officer pointed a weapon at a person. Following our analysis, OPD partially
addressed this concern with refresher training in September 2018 for all officers, and the
Department has further addressed this issue in its use of force policy revisions. In our review of
Level 3 and Level 4 UOFs for this report, we did not identify any instances where an officer
failed to report the pointing of a weapon at a person.
OPD’s 255th Biweekly Compliance Update, dated February 11, 2020, provided a comparison of
year end UOFs for 2018 and 2019. Level 1 UOFs decreased 75% from four (all occurring in the
same incident) in 2018 to two (both occurring in the same incident) in 2019. Level 2 UOFs
decreased from 35 to 24, a decrease of 31%. However, the Level 4 UOFs increased from 521 in
2018 to 1431 in 2019, an increase of 175%. Level 3 UOFs increased from 73 in 2018 to 101 in
2019, an increase of 38%. Overall, UOFs increased 146% from 2018 to 2019.
As we have noted in previous reports, OPD has taken a number of actions to address the many
concerns with the use of, and reporting of, force by OPD officers. To address the reporting of
Level 4 - Type 22 uses of force, the pointing of a firearm at a person, the Chief ordered refresher
training on officers’ use of firearms in September 2018, and the number of reported Level 4 uses
of force increased dramatically after that training. OPD continues to note they believe that the
significant increase in Level 4 uses of force may be related to the potential underreporting of
Level 4 - Type 22 pointing a weapon at a person prior to the refresher training.
In our discussions with OPD about the increases in Level 3 UOFs from 2018 to 2019,
particularly in Level 3 - Type 16, weaponless defense technique other than the use of a control
hold, and Level 3 - Type 11 and 18, use of a Taser, OPD representatives have cited multiple
possible factors to account for this increase. These include: lessons OPD personnel have learned
from prior incidents; that officers are now more apt to identify the use of force; and that the then-
Chief gave direction that if there is any doubt about whether the force used was reportable, it
should be reported.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 15 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 15 of 28


In its 257th Biweekly Compliance Update, dated March 11, 2020, OPD reported a total of 634
UOFs year to date, compared to 167 during the same time period in 2018. This update showed
five were Level 2 UOFs, the same number as the comparable 2019 timeframe. The Level 3
UOFs year to date shows a decrease from 37 to 11 for the comparable time frames. This update
also shows 618 Level 4 UOFs in 2020, compared to 167 during the same time frame in 2019. As
noted previously in this report, OPD Special Order 9196 went into effect in February 2020, and
the addition of the Level 4 - 32 reporting requirement appears to account for the huge spike in
Level 4 UOFs.
As we have previously noted, the increases in the reported uses of force between 2018 and 2019
do not appear to signal a rise in actual use of force, but rather is a result of prior inaccurate
reporting left unchecked by supervisory personnel. In addition, we have continued to identify
concerns with the investigative narratives, PRIME reports, and other documentation in our
review of UOF reports reviewed for June and July of 2019. OPD has taken numerous steps to
address the proper reporting of use of force and the concerns that have been identified during our
reviews. The most significant steps, beyond the firearms training that occurred in late 2018,
began in April 2019, with an OPD Information Bulletin that provided significant direction
regarding the reporting of uses of force. In our reviews of uses of force for June and July 2019,
we have yet to see what we would call significant improvement since this Information Bulletin
was published, but recognize that the training associated with the April 2019 Bulletin and the
OIG global use of force audit did not begin until December 2019. We will continue to monitor
the impact directives and training has on UOF reporting and are hopeful that improvement will
occur.




Task 24: Use of Force Reporting Policy
Requirements:
        The policy shall require that:
        1.       Members/employees notify their supervisor as soon as practicable following any
                 investigated use of force or allegation of excessive use of force.
        2.       In every investigated use of force incident, every member/employee using force,
                 and every member/employee on the scene of the incident at the time the force was
                 used, shall report all uses of force on the appropriate form, unless otherwise
                 directed by the investigating supervisor.
        3.       OPD personnel document, on the appropriate form, any use of force and/or the
                 drawing and intentional pointing of a firearm at another person.
        4.       A supervisor respond to the scene upon notification of an investigated use of force
                 or an allegation of excessive use of force, unless community unrest or other
                 conditions makes this impracticable.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 16 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 16 of 28


        5.       OPD notify:
                 a.      The Alameda County District Attorney’s Office immediately or as soon as
                         circumstances permit, following a use of lethal force resulting in death or
                         injury likely to result in death.
                 b.      The City Attorney’s Office as soon as circumstances permit following the
                         use of lethal force resulting in death or serious injury. At the discretion of
                         the City Attorney’s Office, a Deputy City Attorney shall respond to the
                         scene. The Deputy City Attorney shall serve only in an advisory capacity
                         and shall communicate only with the incident commander or his/her
                         designee.
                 c.      Departmental investigators regarding officer-involved shootings, in
                         accordance with the provisions of Section V, paragraph H, of this
                         Agreement.
        6.       OPD enter data regarding use of force into OPD’s Personnel Assessment System
                 (PAS).
(Negotiated Settlement Agreement V. A.)


Relevant Policy:
OPD most recently revised Departmental General Order K-4, Reporting and Investigating the
Use of Force on October 16, 2014. DGO K-4 incorporates the requirements of Task 24.


Commentary:
To assess compliance with Task 24, we reviewed 47 Level 3 and Level 4 use of force (UOF)
reports that were completed by OPD during February and March 2019. We also reviewed one
Level 1 UOF and five Level 2 UOF investigations, for which an EFRB or FRB was held between
January-March 2020.
Task 24.1 requires that members/employees notify their supervisor as soon as practicable
following any reportable use of force or allegation of excessive use of force. In all of the UOF
reports reviewed, notifications were made as required.
Task 24.2 requires that in every reportable use of force incident, every member/employee on the
scene of the incident at the time the force was used, reports all uses of force on the appropriate
form, unless otherwise directed by the investigating supervisor. Task 24.3 requires that OPD
personnel document, on the appropriate form, every use of force and/or the drawing and
intentional pointing of a firearm at another person.
In the 47 Level 3 and 4 UOF incidents we reviewed, officers pointed weapons at persons 63
times. We determined that officers’ pointing of their firearms was appropriate in all 63 instances
we assessed. We did not identify any instances where a weapon was pointed at a subject and not
reported as required. In one instance, we are concerned that a Level 3 - Type 16 (weaponless
defense) use of force occurred but was not properly assessed as a reportable use of force. At our
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 17 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 17 of 28


request, OPD is conducting additional follow-up on this incident. In other instances, officers
who assisted in restraining a combative person did not report having used force. This issue has
been addressed by OPD in its revisions to the UOF policy, which provides clarification regarding
reportable uses of force. We will continue to closely monitor these types of incidents to ensure
that OPD personnel properly report these uses of force in the future.
Task 24.4 requires that a supervisor respond to the scene upon notification of a Level 1, 2, or 3
use of force or an allegation of excessive use of force, unless community unrest or other
conditions makes such a response impracticable. In the Level 1, 2 and Level 3 uses of force we
reviewed for this subtask, supervisors responded to the scene as required in all instances.
Though not required, in all but six of the Level 4 uses of force we reviewed, a supervisor was
also either on scene at the time of the use of force, or responded to the scene upon being notified
of the use of force.
Task 24.5 specifically addresses requirements for the response and handling of Level 1 uses of
force. We assess Level 1 uses of force in our regular reviews of Task 30 (Executive Force
Review Boards).
Task 24.6 requires that OPD enter all use of force data into Performance Reporting Information
Metrics Environment (PRIME), which is now called Vision. In all 53 UOF cases we reviewed,
the data was entered as required.
The Court’s reactivation of Task 24 at a November 2018 Case Management Conference resulted
from our serious concerns with the Department’s handling and investigation of uses of force.
OPD drafted Special Order 9196 to address and clarify requirements for the proper reporting of
use of force. This revision to UOF reporting requirements went into effect in February 2020.
OIG’s global use of force audit, conducted in 2019, also identified numerous concerns with the
reporting of use of force and enumerated a number of recommendations. As noted above, OPD
has taken a number of actions to address the identified concerns with the reporting of force,
many of which were implemented after April 2019. It remains to be seen if these actions will
result in a positive outcome on this issue. As a result, OPD remains in partial compliance with
this Task.
 Task 24 compliance status                In partial compliance
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 18 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 18 of 28



Task 25: Use of Force Investigations and Report Responsibility
Requirements:
An on-scene supervisor is responsible for completing an investigated use of force report in
accordance with the provisions of Departmental General Order K-4, “Reporting and
Investigating the Use of Force.”
        1.       OPD shall develop and implement a policy for conducting and documenting use
                 of force investigations that include, at a minimum:
                 a.      Documentation of the incident in either an Offense or Supplemental
                         Report from the member(s)/employee(s) using force; and/or, when
                         necessary, a statement taken from the member(s)/employee(s) using force;
                 b.      Separating and separately interviewing all officers who were at the scene
                         at the time of the incident;
                 c.      A Supplemental Report from other members/employees on the scene or a
                         statement taken, if deemed necessary by the investigating supervisor;
                 d.      Identification and interviews of non-Departmental witnesses;
                 e.      Consideration of discrepancies in information obtained from members,
                         employees and witnesses, and statements in the reports filed;
                 f.      Whether arrest reports or use of force reports contain “boilerplate” or
                         “pat language” (e.g., “fighting stance”, “minimal force necessary to
                         control the situation”);
                 g.      Documentation of physical evidence and/or photographs and a summary
                         and analysis of all relevant evidence gathered during the investigation;
                         and
                 h.      Consideration of training/tactical issues involving the availability and
                         practicality of other force options.
                 i.      Supervisor’s justification as to why any element of the policy was not
                         documented; and
        2.       All supervisors shall be trained in conducting use of force investigations and such
                 training shall be part of a supervisory training course.
        3.       Use of force investigations shall include a recommendation whether the use of
                 force was objectively reasonable and within Department policy and training. The
                 recommendation shall be based on the totality of the circumstances and shall
                 consider, but is not limited to, the following factors:
                 a.      Whether the force used was pursuant to a legitimate law-enforcement
                         objective;
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 19 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 19 of 28


                 b.      Whether the type and amount of force used was proportional to the
                         resistance encountered and reasonably related to the objective the
                         members/employees were attempting to achieve;
                 c.      Whether the member/employee used reasonable verbal means to attempt
                         to resolve the situation without force, if time and circumstances permitted
                         such attempts;
                 d.      Whether the force used was de-escalated or stopped reasonably when
                         resistance decreased or stopped;
        4.       use of force reports shall be reviewed by the appropriate chain-of-review as
                 defined by policy.
                 The type of force used, the identity of the involved members, and the report
                 preparer shall be the determining criteria for utilizing the appropriate chain-of-
                 review. Reviewers may include, when appropriate, the chain-of-command of the
                 involved personnel, the appropriate Area Commander on duty at the time the
                 incident occurred, other designated Bureau of Field Operations commanders, and
                 as necessary, the chain-of-command of the involved personnel up to the Division
                 Commander or Deputy Chief/Director, and the Internal Affairs Division.
                 Reviewers for Level 1-3 use of force investigations shall:
                 a.      Make a recommendation as to whether the use of force was in or out of
                         policy,
                 b.      Order additional investigation and investigative resources when
                         necessary, and
                 c.      Comment on any training issue(s) when appropriate.
        5.       Any recommendation that the use of force did not comply with Department policy
                 shall result in the incident being referred to the Internal Affairs Division to
                 conduct additional investigation/analysis, if necessary.
        6.       Members/employees involved in a use of force incident resulting in serious injury
                 or death and/or an officer-involved shooting, shall be separated from each other
                 as soon as practicable at the incident scene, and kept apart until they have
                 completed their reports and been interviewed.
(Negotiated Settlement Agreement V. B.)
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 20 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 20 of 28


Relevant Policy:
OPD most recently revised Departmental General Order K-4, Reporting and Investigating the
Use of Force on October 16, 2014. DGO K-4 incorporates the requirements of Task 25.


Commentary:
As noted above, in Task 24, we reviewed 47 Level 3 and Level 4 use of force (UOF) reports that
were completed in June and July 2019. We also reviewed one Level 1 and five Level 2 UOF
reports, for which an Executive Force Review Board (EFRB) or Force Review Board (FRB) was
held between January and March 2020.
Task 25.1 requires that an on-scene supervisor complete a use of force report for every Level 3
use of force. In all 10 incidents where at least one Level 3 use of force occurred, a supervisor
responded to the scene and completed a use of force investigation. In addition, there were eight
instances where a Level 3 use of force was downgraded to a Level 4 by a supervisor. In all eight,
documentation, justification, and approval were provided.
Task 25.2 requires that all supervisors are trained on how to conduct use of force investigations
and such training is part of a supervisory training course. OPD includes the requirement for this
training in its Departmental policies. During our March 2019 site visit, we confirmed with OPD
that the Department continued to require and deliver this training. We will again affirm that this
training remains in place during our next site visit meeting.
Task 25.3 requires that use of force investigations include required recommendations. Areas of
recommendation include: whether the force used was pursuant to a legitimate law enforcement
objective; whether the type and amount of force used was proportional to the resistance
encountered and reasonably related to the objective the officers were attempting to achieve;
whether the officers used reasonable verbal means to attempt to resolve the situation without
force, if time and circumstances permitted such attempts; and whether the force used was de-
escalated or stopped reasonably when resistance decreased or stopped.
In our assessment of the 47 Level 3 and 4 UOFs we reviewed, we identified one instance where
we believe the force used may not have been appropriate; and we asked OPD to conduct
additional follow-up. We did not identify any instances where the use of force was not
deescalated or stopped reasonably when resistance decreased. Again, we found several instances
where we believe OPD officers could have made additional efforts to explain to subjects being
detained why the detention was occurring, but we also noted several incidents where officers did
provide verbal explanations to those persons they had contact with and spent considerable time
attempting to verbally deescalate situations. We continue to note that OPD officers who engage
in contact with persons rarely identified themselves as police officers, even when it appeared
from our reviews that it was appropriate to do so, and there was time for the identification to
have been made. We also continue to note that in some cases, the need to use physical force may
be decreased or eliminated when officers identify themselves or provide verbal explanations to
persons they contact; we encourage OPD to continue to attempt to resolve conflicts, without the
use of force, when appropriate and possible to do so. We also encourage OPD to address the
general failure by officers to identify themselves as police officers when it is possible and
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 21 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 21 of 28


appropriate to do so. This remains a cultural issue – and one that is also tied to instances where
de-escalation might facilitate a better outcome. During our site visits, we will continue to
discuss specific cases where we believe additional verbal communications should have been
attempted and could have resulted in a decrease in the necessity to use of force; and will
acknowledge those instances where OPD personnel did engage in efforts to verbally deescalate
situations.
Task 25.4 requires that use of force reports be reviewed by the appropriate chain of review and
appropriate recommendations are made. In all of the cases we reviewed, the reports were
reviewed as required.
Task 25.5 requires that any determination that a use of force did not comply with Department
policy result in the incident being referred to IAD to conduct additional investigation/analysis, if
necessary. None of the Level 3 or Level 4 investigations we reviewed resulted in a finding by
OPD that the force did not comply with policy. We identified one Level 3 UOF where we have
concerns about the use of force; we have asked OPD to conduct further follow-up. In the Level
1 UOF incident, the EFRB determined that some of the force used did not fall within policy; and
appropriately handled necessary follow-up. OPD found all five Level 2 UOFs we reviewed in
policy, and we agree with those findings.
Task 25.6 requires that members/employees involved in a use of force incident resulting in
serious injury or death and/or officer-involved shooting, are separated from each other as soon as
practicable at the incident scene, and kept apart until they have completed their reports and been
interviewed. This Task is not assessed here, as we review and consider it as part of the Force
and Executive Force Review Boards that OPD holds to examine Level 1 and 2 uses of force.
The Court’s reactivation of Task 25 at the November 2018 Case Management Conference
resulted from our serious concerns with the Department’s handling and investigation of recent
uses of force. OPD drafted Special Order 9196 to address and clarify requirements for the
proper reporting of use of force. This revision to UOF reporting requirements went into effect in
February 2020. OIG’s global use of force audit, conducted in 2019, also identified numerous
concerns with the reporting of use of force and enumerated a number of recommendations. As
noted above, OPD has taken a number of actions intended to address identified concerns with the
reporting of force, many of which were implemented after April 2019. It remains to be seen if
these actions will result in a positive outcome on this issue. As a result, OPD remains in partial
compliance with this Task.
 Task 25 compliance status                In partial compliance
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 22 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 22 of 28



Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 23 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 23 of 28


                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 24 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 24 of 28


        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 25 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 25 of 28


        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD revised and issued Departmental General Order D-17, Personnel Assessment Program, in
November 2013.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 26 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 26 of 28


Commentary:
In our last status report, we noted our concerns, and those also expressed within the Department,
that OPD’s transition from PRIME to the new risk management database, Vision, was slowing
and there was risk of stagnation. While there were several issues to consider, high among them
was a not-yet finalized contract with the vendor developing the data dashboards, which will
provide easy access to data and analysis for supervisors and command staff. The vendor has
completed extensive work on the dashboards; but a few months ago, OPD and the City
Information Technology Department reported that the vendor had not worked on the project
since October as it awaited a new contract. Work with another vendor to continue to build out
the database and to provide any needed system maintenance had also slowed.
These issues now appear to have been resolved, and the work in progress now focuses on two
related tasks. The first involves the completion of dashboards, and then their connection to the
real data in the Vision database. The dashboards had been constructed using mock data, and now
it is time to complete final steps. The second, related task is the completion of the design of 70-
80 “reports” which will be produced regularly by the database.
The concern with both of these tasks is to ensure that the dashboards and reports reflect the data
correctly. The complex, and apparently tedious, work will require subject matter experts within
the Department to review the data output to ensure accuracy. At this stage, there seems to be no
alternative to the manual review of the content of reports and dashboards. Organizing the subject
experts, while the regular work of the Department continues, is itself a complicated task.
In light of the importance of these final stages in the development of the new system, the City’s
Director of Information Technology has recommended that the beginning of work by the
dashboard vendor be delayed by two weeks to maximize productivity. The Department and the
Monitor have agreed with the recommendation and will track progress.
As work toward the new database continues, there are parallel developments in the analysis of
data and in the risk management process. On the analysis front, there are several important
developments. A draft of the long-in-process review of disparity in discipline in the Department
was delivered by outside consultants and roundly criticized as inadequate. It was returned for
significant revisions, and the second iteration of the report is under review. The process within
the Department and with the engagement of the Plaintiffs’ attorneys in this endeavor reflects an
appropriate sophistication in seeking and engaging data-based assessments of Departmental
processes and activities.
The Department is also seeking to buttress its commitment to the use of data in decision-making
by increasing the staff resources trained to contribute to this process. An experienced auditor
with strong analysis skills has recently been hired to work with OIG on its numerous reviews of
Departmental processes. Additionally, the Department continues to seek to fill a position which
has variously been described as a data scientist or data manager. Commitment to that position
has now been in place for over one year. We look forward to progress in finding suitable
candidates.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 27 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 27 of 28


The value of enhancing analysis skills is frequently evident in discussions with the Department.
During our February site visit, is was noted that following changes in its use of force policy, the
Department has seen large increases in use of force reports involving officers encountering
resistance by people being placed in handcuffs. Under the revised policy, these are reported as
Level 4 - Type 32 uses of force. These cases were discussed as possibly contributing to delays
and backed-up calls for service as officers time spent completing reports may have increased. At
the same time, a discussion of Level 4 - Type 32 cases included an example in which three
officers were required to restrain a resisting subject while being put under arrest. Clearly, there
is a need for analysis of this issue to consider the extent to which the new designation has
resolved problems of under-reporting but may also have affected other work requirements.
The issues of data analysis also continue to be relevant in the risk management process. In our
last status report, we noted the limited discussion of issues of race in review of the data on stops
made by the police. Of course, the issue of race has been at the heart of concern over police
stops of pedestrians and automobiles. At issue has been the levels of disparity in stops and the
outcomes which show that few enforcement actions often result from those stops.
These discussions have been important in the risk management reviews that take place regularly
in OPD. During the monthly Risk Management Meeting that occurred during our February site
visit, stop data and the related issues of race were discussed more extensively. Potential patterns
of bias in stops – as well as stop outcomes – were reviewed. The ratio of intelligence-based
stops versus non-intel led stops was also considered. There was also discussion of officers
currently under monitoring or intervention as part of the risk management process. The meeting
addressed the concerns raised in our last report.
Finally, during our February site visit, we participated in a significant meeting on the future of
risk-related analysis in the Department. That meeting began by introducing the new dashboard
approach to analysis to two Sergeants. They indicated that the new data presentation would be
useful in their supervision of officers. The main point, however, was to discuss the extension of
approaches to analysis. The focus has often been on a process of “drilling down” to identify
individual officers engaged in risk related behavior. In addition, the meeting focused on a
process of “drilling up” to identify trends and patterns in the data that suggest the need to review
and change policies or practices that support undesirable risk-related behavior.
As the new Vision database comes on line, it is clear that maximizing the contributions of the
new technology will require additional analytic capacity and related training in the Department.
 Task 41 compliance status                In compliance. We restate our previous concern that the
                                          potential of the system may be surpassing its efficacious
                                          use.
       Case 3:00-cv-04599-WHO Document 1363 Filed 04/02/20 Page 28 of 28
Sixty-Seventh Report of the Independent Monitor for the Oakland Police Department
April 2, 2020
Page 28 of 28



Conclusion
Our February site visit focused heavily on issues of risk, and responses to it, as it is linked to
Tasks 40 and 41. Progress on the data systems required for risk analysis continues, and supports
the Department’s risk management meeting processes. As we have noted, those analyses are
joined by other efforts to inform decision-making with data. The extent of these effort to use
data for improved management; however, this also sheds light on the limited resources available
to support the work. The progress thus far has been accomplished largely by key staff with a
wide range of responsibilities but limited training in data analysis. Even now, those resources
are stretched heavily.
OPD will soon have new leadership. We encourage the Department to be sensitive to
community anxiety during the current health crisis. We also urge OPD to forge sustainable
relations with the interim City Administrator and the Police Commission, the latter being an
oversight body charged with the responsibility to ensure the agency is accountable to the
community at large.




Chief (Ret.) Robert S. Warshaw
Monitor
